LESLIE, Chief Justice.
Pete E. Turner and Grace Graham King, joined by her husband, Letcher D. King, instituted this suit against Amos C. Carson, Jr., to establish their right, title and interest in certain lots in the City of Abilene, Texas. In addition, they sought to have a partition of the property if same were found susceptible to such, and if not, the appointment of a receiver to sell the same and divide the net proceeds of such sale among those entitled to the same and in proportion to their interest in the property.
The defendant answered by general demurrer,, general denial, claimed title to the land under 3, 5, 10 and 25 years’ statutes of limitation, and also alleged the property was a parol gift to him by his deceased father, A. C. Carson, Sr. The defendant also laid other claims to the property.
While the suit was pending, Ernest Gris-som purchased the interest of Grace Graham King and Letcher D. King in the subject matter of the litigation, and with leave of the court he intervened and had himself substituted as a party plaintiff for said Kings.
The cause was tried and resulted in a judgment favorable to the plaintiffs. The defendant Amos C. Carson, Jr., has appealed, but he has filed no briefs in this court. We have, therefore, examined the record for fundamental error, and finding none, the judgment is affirmed under the authority of Haynes v. J. M. Radford Groc. Co., 118 Tex. 277, 14 S.W.2d 811. It is so ordered.
GRISSOM, J., disqualified and not sitting.